ORDER OF SUSPENSION FOR 59 DAYS
Pursuant to SCR 3.165, this Court has considered the report and opinion of the Board of Governors of the Kentucky Bar Association and the petition of the Inquiry Tribunal that John F. Faust, Jr. of Hazard, Kentucky should be suspended from the practice of law for 59 days and be required to return the unearned portion of his fee before requesting reinstatement and be further ordered to pay the costs of this proceeding in the amount of $1,475.12.
The disciplinary proceeding herein was initiated upon a complaint by the wife of a client that Faust was paid an advance retainer fee of $5,000 to prosecute an appeal in a criminal case for the complainant’s husband. The services of Faust were terminated after he filed a notice of appeal and designation of record. Faust failed to refund the unearned portion of the fee and he failed to timely surrender his case file and material to the client or successor counsel in violation of SCR 3.130-1.16(d).
The decision of the Board of Governors of the Kentucky Bar Association is adopted.
It is hereby ORDERED that John F. Faust, Jr. of Hazard, Kentucky is suspended from the practice of law for 59 days and is required to return the unearned portion of his fee before requesting reinstatement and is further ordered to pay the costs of this proceeding in the amount of $1,475.12.
All concur.
ENTERED: April 20, 1995.
/s/ Robert F. Stephens
Chief Justice